Citation Nr: 1120110	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-32 167A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas

THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.  

2.  Entitlement to a rating in excess of 30 percent for intercostal neuralgia, 7-8 rib.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from March 2001 to March 2006.

2.	On December 21, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


